Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Eugene Perez on 8/31/2022.
The application has been amended as follows: 
Cancel Claims 1-10, 12, and 14.
Amend Claim 11: 
A method for detecting prostate cancer and then treating or performing a diagnostic procedure in a human subject, comprising:
measuring an expression level of has-miR-1185-1-3p in a blood, serum, or plasma sample from the subject; 
comparing the measured expression level of hsa-miR-1185-1-3p to a control expression level in a sample from a healthy subject; and
detecting an increased level of hsa-miR-1185-1-3p in the sample from the subject as compared to the control expression level from the sample from the healthy subject,
wherein the increased level of hsa-miR-1185-1-3p indicates that the subject has prostate cancer, 
and further treating the subject for the prostate cancer or performing a diagnostic procedure on the subject with the prostate cancer;
wherein the treating comprises surgery, radiotherapy, chemotherapy or the combination thereof; and
wherein the diagnostic procedure comprises rectal examination, transrectal ultrasonography of the prostate, or imaging of prostate tissue.
 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art neither teaches nor suggests the detection of an increased level of has-miR-1185-1-3p and detection of prostate cancer and further treating or performing a diagnostic procedure.  Further the steps of treating or performing a diagnostic procedure based upon the detection integrates the judicial exception and therefore the 35 USC 101 made in the prior action is withdrawn. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D SALMON whose telephone number is (571)272-3316. The examiner can normally be reached 9-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /KATHERINE D SALMON/ Primary Examiner, Art Unit 1634